DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, the claims are vague since it is unclear what method steps are being positively recited.  The claims use passive voice such as “configured”, “obtained”, “measured”, “displayed”, etc. and it is unclear if those terms are a positive method step recitation of steps being claimed.  It is suggested to use active voice, such as “measuring” and “displaying”, etc. to positively recite method steps.
In claim 1, the claim is vague as it is unclear what method step(s) are being recited.  In line 2, “wherein a map configured…obtained…” is vague and in the passive voice.  In the claim, the use of the quotation marks (i.e. “…”) and the parentheses (i.e. (…)) are vague as it is unclear whether the words in the quotation marks have any special meaning/significance and whether the items in the parentheses are being claimed.  In line 3, ECG measurement, and in line 5, “measured ECG values of limb leads” are vague as line 3 uses “ECG measurements” and line 1 used ECG data and it is unclear if these are the same elements or different elements.  In lines 6 and 8, “in the case of” is vague as it is unclear what this means and if In lines 7-8, “the measured values of limb leads (frontal planed leads: I to aVF) and chest leads (precordial plane leads, V1 to V6)” are vague and should use “the” before each of the previously recited elements.  In addition, it is unclear exactly what leads are included in V1 to V6 and I to aVF and the claim should write out all the leads included.
In addition, claim 1 is vague as it is unclear if there is one map of concentric circles for the depression and a second map of concentric circles for the elevation.

A suggested claim format would be:
A method for displaying electrocardiogram (ECG) data for the detection of myocardial ischemia, comprising:
measuring the ECG data using limb leads of the frontal plane of I to aVF and chest leads of the precordial plane of V1 to V6;
processing the ECG data to determine ST segments having depression and elevation origins and values;
creating a map in the form of ??? concentric circles such that the map has an inner concentric circle that consists of the depression origin and an outer concentric circle that consists of the elevation origin; and
displaying the map with the ST segments and values such that the ST segment values are displayed from the inner circle when the values indicate depression and from the outer circle when the values indicate elevation to detect myocardial ischemia from the displayed map, ST segments, and depression and elevation origins.

NOTE, this may not be the exact invention disclosed, and it should be determined by the attorney and/or applicant whether the disclosure has support for these claim limitations and whether this is the invention meant to be claimed by the applicant.  Also that the above claim should write out all the leads included in V1-V6 and I to aVF.  Finally, it is unknown “????” how many sets of concentric circles are being displayed—if the depression has one set of displayed circles and the elevation has another set of displayed circles.

In claim 2, the use of passive voice, quotation marks, parentheses, and “in the case of” are vague.  In line 2, “concentric circles” are vague as it has been used in claim 1.  It is unclear if these circles in claim 2 are the same as the circles used in claim 1.  If they are the same, then “the” concentric circles should be used.  If they are different, then a modifier such as “additional” concentric circles should be used.  In lines 6 and 9, “-1 to -6” and “1-6” are vague as no step has been set forth to provide these values.  The claim should first set forth the method determines these values. In addition, “next adjacent circle” and “inner circles” are vague as it is unclear if this is the same as the “five graduated rulers”.  The claim should first set forth how many concentric circles there are.  In lines 7 and 10, “the reference point” is vague and lacks antecedent basis.  In addition, doesn’t claim 1 state these are the “origins”?
In claim 3, the use of passive voice and parentheses are vague.  In addition, the claim is vague as it is unclear if the bar graph/marking dots are displayed on the concentric circles.  In lines 3-4, “the baseline” lacks antecedent basis and “each dot” should be “each of the dots”.
In claim 4, the claim is in the passive voice and is vague.
In claim 5, the claims use of the passive voice and parentheses are vague.  In line 2, “measure value” is vague as it is used in claim 1.  It is unclear if these are the same values.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) “appear to” recite(s) displaying data (as set forth above, it is unclear what the claims are setting forth) which is considered an abstract idea/mental concept that can be performed by pencil and paper. This judicial exception is not integrated into a practical application because the generically recited computer elements, such as a display, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only display data and this is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation or displaying results.  The claims are directed to an abstract idea, i.e. implementing the idea of displaying data, such as by a mental process, pencil and paper, or critical thinking, with additional generic computer elements, or additional structure/steps (e.g. displaying data, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
The suggested claim format set forth above in the 112b rejection appears to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Nelwan et al (2014/0039338).  Due to the numerous vague and indefinite terms, and unknown method steps being positively recited, as best understood by the examiner, Nelwan meets the claimed limitations as follows. Nelwan discloses the use of concentric circles in a map (e.g. figures 4 or 5, showing origin 0 on both sets of circles for displaying elevation and depression ST values, etc.) for the labeled precordial and frontal leads, and connecting the dots of the ECG values. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelwan et al.  Nelwan discloses the claimed invention and elevation/depression ranging from 0 to +5, but not from +1 to +6 (e.g. claim 2) and the image of the shape of the ventricle on the inside of the inner circle (claim 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Nelwan, with the elevation/depression ranging from +1 to +6 (e.g. claim 2) and the image of the shape of the ventricle on the inside of the inner circle, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the physician to see more of the ST elevation/depression values to better determine the patient’s condition and to set different alarms, and see where in the heart the suspected ischemia is occurring.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may be further rejected under 112, 101, and/or rejected under 35 USC 102 or 103 with new art or art of record and the case made final.
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/13/22